As filed with the Securities and Exchange Commission on November 7, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2015 Date of reporting period:August 31, 2014 Item 1. Reports to Stockholders. Classic Value Investing PZENA MID CAP FOCUSED VALUE FUND Investor Class PZVMX Institutional Class PZIMX PZENA EMERGING MARKETS FOCUSED VALUE FUND Investor Class PZVEX Institutional Class PZIEX PZENA LONG/SHORT VALUE FUND Investor Class PZVLX Institutional Class PZILX 1-844-PZN-1996 (1-844-796-1996) • www.pzenafunds.com Table of Contents Letter to Shareholders 1 Pzena Funds Commentary Pzena Mid Cap Focused Value Fund 2 Pzena Emerging Markets Focused Value Fund 3 Pzena Long/Short Value Fund 4 Pzena Mid Cap Focused Value Fund Portfolio Allocation 5 Schedule of Investments 6 Pzena Emerging Markets Focused Value Fund Portfolio Allocation 7 Schedule of Investments 8 Portfolio Diversification 11 Pzena Long/Short Value Fund Portfolio Allocation 12 Schedule of Investments 13 Schedule of Securities Sold Short 15 Statements of Assets and Liabilities 17 Statements of Operations 18 Statements of Changes in Net Assets 19 Statement of Cash Flows – Pzena Long/Short Value Fund 20 Financial Highlights Pzena Mid Cap Focused Value Fund 21 Pzena Emerging Markets Focused Value Fund 22 Pzena Long/Short Value Fund 23 Notes to Financial Statements 24 Expense Example 32 Approval of Investment Advisory Agreement 34 Notice of Shareholders 36 Dear Shareholder, We are delighted to introduce you to Pzena Investment Management and our recently launched suite of mutual funds.We opened our doors in 1996 with a distinct mission: Become one of the world’s premier value investment firms While our clients are ultimately the judges as to whether we achieve this goal, today we manage approximately $27 billion in client assets in U.S. and Global strategies. This past March 31, 2014, we introduced three mutual funds 1. The Pzena Mid Cap Focused Value Fund 2. The Pzena Emerging Markets Focused Value Fund 3. The Pzena Long/Short Value Fund The Mid Cap and Emerging Markets Funds mirror strategies that we have managed for our institutional clients since September 1998 and January 2008, respectively.We introduced the Long/Short strategy more recently in January 2013. Our investment strategy is classic value.Simply put, we seek to buy good businesses at low prices.We follow two critical steps in our effort to uncover these bargains.The first is serious, hands-on, old-fashioned research.We have a team of 24 analysts striving to ensure that we have the information necessary to make sound judgments as to whether the issues facing companies in which we invest are temporary or permanent. The second step is equally valuable, though often underestimated.We employ a highly disciplined investment process that seeks to ensure that our emotions do not overrule good research.We only buy stocks among the cheapest segment of the market and we systematically sell them when they become valued at the middle of their universe. Last but not least, our focus is on helping our investors achieve long-term investment success.Value investing is a discipline supported by powerful empirical evidence.But that evidence includes periods of time when it does not work.And some of those periods have lasted as long as several years.By investing in our Funds you should know that we will stay true to our value discipline through all investment cycles.In this way, we hope to achieve both our goals and yours. Thank you for your investment in our Funds.We look forward to working with you for many years to come. Best regards, Pzena Investment Management Opinions expressed are subject to change, are not guaranteed, and should not be considered investment advice. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 1 Pzena Mid Cap Focused Value Fund Commentary August 2014 Total Cumulative Returns for Periods Ended August 31, 2014(1) One Month Three Month Since Inception Pzena Mid Cap Focused Value Fund – Investor Class(2) 4.18% 4.70% 4.60% Pzena Mid Cap Focused Value Fund – Institutional Class(2) 4.18% 4.70% 4.70% Russell Midcap® Value Index 4.24% 4.71% 6.90% Not annualized. The Fund commenced operations on March 31, 2014. Mid cap equities continued their strong run in 2014, with the Russell Midcap® Value Index returning 6.90% during the period March 31 through August 31.The Pzena Mid Cap Focused Value Fund posted a return of 4.70% (Institutional Class) / 4.60% (Investor Class), lagging its benchmark due to weakness in the financial services sector, mainly due to the lack of ownership of real estate investment trusts (REITs) which performed well but which we continued to believe are priced at a premium by the market, and certain industrial and technology holdings.These were partially offset by strong returns in a number of consumer discretionary and energy positions. The three largest detractors from performance during the period were construction services firm KBR, Inc., an energy and chemical industry focused engineering and construction firm, Owens Corning, a leading manufacturer of fiberglass and roofing shingles, and Terex Corporation, which manufactures specialty lifts and other equipment used in industrial and construction applications.KBR’s underperformance can be attributed to the company not winning any bids for the construction of large liquefied natural gas plants.Weakness in pricing for roofing shingles continues to be an issue for Owens Corning as the housing market has still not rebounded to robust levels, which we expect to turn around in the future as the market improves.Terex addresses multiple markets and the specific weakness in its business stems from a port crane business which continues to be well below trend.We continue to believe the issues impacting these companies are temporary, and we added to all three positions during the reporting period. Top contributors included the engineering and construction (E&C) services firm URS Corporation, Flextronics International Ltd., a leading electronics contract assembly company, and Superior Energy Services, Inc. a diversified energy services firm.Aecom Technology Corporation, another E&C company owned in the portfolio, announced a merger with URS that was appreciated by the market due to synergy benefits and resulted in strong stock performance for both companies.Flextronics contributed positively to the portfolio as it reported a strong quarter driven by strength across all segments, but especially in demand for Motorola Solutions, Inc. smartphones.We built our position in Superior Energy Services at what we believe to be a highly discounted valuation, and continued strength in the U.S. shale drilling market and recent stabilization in pressure pumping prices has resulted in significant stock price improvement.We trimmed URS and Flextronics as their valuation improved, and we continue to hold Superior Energy. The portfolio continues to consist of what we believe to be high quality companies with the largest exposures to insurance, advertising, and technology where we see attractive valuations. Past performance does not guarantee future results. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Mutual fund investing involves risk. Principal loss is possible. Investments in mid-cap companies involve additional risks such as limited liquidity and greater volatility than larger companies. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. Fund holdings, exposures and characteristics are as of the date shown and are subject to change at any time. Please refer to the Schedule of Investments for more information. The Russell Mid Cap® Value Index is an unmanaged index that measures the performance of those Russell Mid Cap® companies with lower price-to-book ratios and lower forecasted growth rates.The Index cannot be invested in directly. 2 Pzena Emerging Markets Focused Value Fund Commentary August 2014 Total Cumulative Returns for Periods Ended August 31, 2014(1) One Month Three Month Since Inception Pzena Emerging Markets Focused Value Fund – Investor Class(2) 3.20% 4.68% 9.70% PzenaEmerging Markets Focused Value Fund – Institutional Class(2) 3.29% 4.77% 9.90% MSCI Emerging Markets Index 2.25% 7.00% 11.10% Not annualized. The Fund commenced operations on March 31, 2014. The Pzena Emerging Markets Focused Value Fund (the “Fund”) was up strongly during the period March 31 through August 31, driven by information technology holdings in Taiwan and generally strong returns from holdings in China and Brazil.However, the Fund’s energy and financials holdings in Russia lagged significantly.As a result, the Fund underperformed the MSCI Emerging Markets Index, which rose 11.10%, versus the Fund’s return of 9.90% (Institutional Class) / 9.70% (Investor Class).The relative underperformance was driven largely by industrials holdings – not only did the sector lag the broader market, but our holdings in the sector lagged further still – as well as by holdings in Russia and Korea.Both countries underperformed the broader MSCI Emerging Markets Index.Boosting emerging market equities were less anxiety over central bank tapering, a positive election outcome in India, and signs of recovery in China, but indices remain below the levels of April 2011, when the current corrective phase in these markets began. Usiminas, the large steel producer in Brazil, was the portfolio’s main detractor, as the company reported mixed Q1 2014 earnings results and investors continued to worry about the course of near term earnings due to the weak economic environment.Our Russian energy holdings (Gazprom, Rosneft, and Lukoil) also detracted, though they were strong early in the period, benefitting from rising oil prices.The stocks dropped sharply in July and August, as continued tensions in Ukraine and associated new economic sanctions in Russia left these stocks struggling.We continue to believe that Russian oil exports are needed for global supply and demand balance.With the passage of time some of these concerns should abate, which should help both the Russian market and companies linked to it. Petrobras was the Fund’s largest individual contributor.The stock rallied along with the Brazilian market and remains one of the cheapest of the large integrated energy producers based on our estimate of normal earnings.Hon Hai Precision Industry (Taiwan), the world’s largest electronics contract manufacturer, also contributed strongly to the Fund’s return, rising in reaction to improved profitability, as margins recovered on declines in capital expenditures and improved efficiency. We believe emerging markets appear cheap on valuation overall, yet we still find many businesses operating above normal profitability, with impending capacity additions and leverage in many cases giving us pause.As such, our portfolio reflects a broad and diverse set of opportunities where we feel have found unique value across industries and geographies. Past performance does not guarantee future results. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Mutual fund investing involves risk. Principal loss is possible. Investments in small- and mid-cap companies involve additional risks such as limited liquidity and greater volatility than larger companies. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. These risks are greater for investments in Emerging Markets. Fund holdings, exposures and characteristics are as of the date shown and are subject to change at any time. Please refer to the Schedule of Investments for more information. Diversification does not assure a profit or protect against a loss in a declining market. The MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance of emerging markets, and provides equity returns including dividends net of withholding tax rates as calculated by MSCI.The Index cannot be invested in directly. 3 Pzena Long/Short Value Fund Commentary August 2014 Total Cumulative Returns for Periods Ended August 31, 2014(1) One Month Three Month Since Inception Pzena Long/Short Value Fund – Investor Class(2) 1.79% 2.20% 2.40% PzenaLong/Short Value Fund – Institutional Class(2) 1.89% 2.40% 2.60% Russell 1000® Index 4.13% 4.78% 7.69% 50% Russell 1000® Index / 50% BofA Merrill Lynch 0-3 Month U.S. Treasury Bill Index 2.07% 2.40% 3.82% Not annualized. The Fund commenced operations on March 31, 2014. The Pzena Long/Short Value Fund increased 2.60% (Institutional Class) / 2.40% (Investor Class) for the period March 31 to August 31 compared to the custom index (50% Russell 1000® Index / 50% BofA Merrill Lynch 0-3 Month U.S. Treasury Bill Index), which was up 3.83%, and the Russell 1000® Index, which was up 7.69%. The Fund’s absolute performance was driven by its long book, while the Fund’s short book detracted.On the short side, performance was negatively affected primarily due to healthcare where a combination of strong performance of biotech stocks as well as a number of buyout deals by large pharma drove stock prices higher in the period.Technology also had a negative impact on the Fund’s performance as the sector saw several of its higher flying names up significantly as investors continued to aggressively bid up valuations on these stocks. On the long side, our holdings in financials, healthcare and technology were top contributors to the Fund’s absolute performance.In the financial sector, the top performers included American International Group, Inc. (“AIG”), Goldman Sachs & Co., Morgan Stanley and Invesco Ltd. among others.AIG was up for the period as the company posted a better-than-expected earnings per share for its second quarter, driven by a combination of lower catastrophe losses and adverse reserve developments in Property and Casualty, in-line Life Insurance results, and strong mortgage insurance results.The company also completed the divestiture of its aircraft leasing business to AerCap Holdings N.V. and repurchased another 18.1 million shares.Our positions in Goldman Sachs and Morgan Stanley benefited from an improvement in the outlook for trading amidst the continued progress of the economy.Invesco also rose as the company reported strong 1Q 2014 fiscal year results driven by higher revenue realization and lower share count.The company saw good organic growth of 3.7% in its assets under management while also returning $216 million of capital to shareholders through dividends and stock buybacks.In healthcare, Cigna Corporation’s shares saw strong performance as the company produced better than expected earnings for 2Q and management raised its guidance for the balance of the year. Currently, our biggest net exposures in the portfolio are in financials, technology and energy.Among financials, we have well diversified positions spanning universal banks, capital markets players and insurance.In technology, we see opportunity in established market leaders like Microsoft Corporation, Hewlett-Packard Company and Oracle Corporation and also selectively in equipment manufacturers and distributors.Our energy positions are split between integrated oil majors and oil services companies. Past performance does not guarantee future results. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Mutual fund investing involves risk. Principal loss is possible. Investments in small- and mid-cap companies involve additional risks such as limited liquidity and greater volatility than larger companies. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. These risks are greater for investments in Emerging Markets. The fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested in these securities. Fund holdings, exposures and characteristics are as of the date shown and are subject to change at any time. Please refer to the Schedule of Investments for more information. Diversification does not assure a profit or protect against a loss in a declining market. Earnings Per Share (EPS) - The portion of a company’s profit allocated to each outstanding share of common stock. Earnings per share serves as an indicator of a company’s profitability. The Russell 1000® Index is an unmanaged index and is a subset of the Russell 3000® Index; it measures the performance of approximately 1000 of the largest securities based on a combination of their market cap and current index membership. The Index cannot be invested in directly. The blended index represents a 50% weighting of the Russell 1000® Index, described above, and a 50% weighting of the Bank of America Merrill Lynch 3-month U.S. Treasury Bill Index. The Bank of America Merrill Lynch 3-month U.S. Treasury Bill Index measures the performance of short-term U.S. Government securities with a remaining term to final maturity of less than three months. The Index cannot be invested in directly. 4 Pzena Mid Cap Focused Value Fund Portfolio Allocation August 31, 2014 (Unaudited) The portfolio’s holdings and allocations are subject to change.The percentages are of total investments as of August 31, 2014. 5 Pzena Mid Cap Focused Value Fund Schedule of Investments August 31, 2014 (Unaudited) % of Shares Fair Value Net Assets COMMON STOCKS – 94.17% Consumer Discretionary – 19.47% Dana Holding Corp. $ % Interpublic Group of Companies, Inc. % Lamar Advertising Co. % News Corp. (a) % Omnicom Group, Inc. % Staples, Inc. % TRW Automotive Holdings Corp. (a) % % Energy – 8.33% Baker Hughes, Inc. % Murphy Oil Corp. % Superior Energy Services, Inc. % % Financials – 28.56% Assurant, Inc. % Axis Capital Holdings, Ltd (b) % Comerica, Inc. % Invesco, Ltd (b) % KeyCorp % Legg Mason, Inc. % Primerica, Inc. % Progressive Corp. % Regions Financial Corp. % Torchmark Corp. % Validus Holdings, Ltd (b) % Voya Financial, Inc. % Willis Group Holdings PLC (b) % % Health Care – 7.11% Becton, Dickinson & Co. % Cigna Corp. % Wellcare Health Plans, Inc. (a) % % Industrials – 16.92% AECOM Technology Corp. (a) % KBR, Inc. % Masco Corp. % Owens Corning, Inc. % Parker Hannifin Corp. % Terex Corp. % URS Corp. % % Information Technology – 13.78% Arrow Electronics, Inc. (a) % Avnet, Inc. % Flextronics International, Ltd (a) (b) % ON Semiconductor Corp. (a) % Tech Data Corp. (a) % % Total Common Stocks (Cost $1,952,959) % REITS – 2.88% Financials – 2.88% Hospitality Properties Trust % Total REITS (Cost $60,386) % MONEY MARKET FUNDS – 3.75% Short-Term Investments – 3.75% Short Term Treasury Portfolio – Institutional Class, 0.01% (c) % Total Money Market Funds (Cost $80,237) % Total Investments (Cost $2,093,582) – 100.80% % Liabilities in Excess of Other Assets – (0.80)% ) )% TOTAL NET ASSETS – 100.00% $ % Percentages are stated as a percent of net assets. (a) Non Income Producing (b) Foreign Issued Security (c) Rate Shown is the 7-day yield as of August 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 6 Pzena Emerging Markets Focused Value Fund Portfolio Allocation August 31, 2014 (Unaudited) The portfolio’s holdings and allocations are subject to change.The percentages are of total investments as of August 31, 2014. 7 Pzena Emerging Markets Focused Value Fund Schedule of Investments August 31, 2014 (Unaudited) % of Shares Fair Value Net Assets COMMON STOCKS – 83.70% Brazil – 7.66% Banco Santander Brasil S.A. $ % Petroleo Brasileiro S.A. % Randon SA Implementos e Participacoes % Usinas Siderurgicas de Minas Gerais S.A. (a) % % China – 17.53% Baoxin Auto Group, Ltd % China Agri-Industries Holdings, Ltd % China Coal Energy Co., Ltd % China Construction Bank Corp. % China Dongxiang Group Co. % China Mobile, Ltd % China Power International Development, Ltd % China Shineway Pharmaceutical Group, Ltd % Dah Chong Hong Holdings, Ltd % Dongfeng Motor Group Co., Ltd % Kingboard Laminates Holdings, Ltd % % Czech Republic – 1.64% CEZ % Hong Kong – 7.15% Pacific Basin Shipping, Ltd % Stella International Holdings, Ltd % Texwinca Holdings, Ltd % % Hungary – 2.62% Magyar Telekom Telecommunications PLC (a) % OTP Bank PLC % % Malaysia – 2.56% Genting Malaysia Berhad % Poland – 2.52% Cyfrowy Polsat S.A. % Qatar – 1.19% Industries Of Qata % Republic of Korea – 12.66% Dongbu Insurance % Hana Financial Group, Inc. % Hyundai Mipo Dockyard Co., Ltd % KB Financial Group Inc. – ADR % LG Electronics, Inc. % Samsung Electronics Co., Ltd – GDR % Samsung Electronics Co., Ltd 75 % Samsung Engineering Co., Ltd (a) % Shinhan Financial Group Co., Ltd – ADR % Shinhan Financial Group Co., Ltd % % Russian Federation – 7.52% Gazprom OAO – ADR % Lukoil – ADR % Rosneft Oil Co. – GDR % Sberbank of Russia – ADR % % South Africa – 5.80% Aveng, Ltd (a) % Reunert, Ltd % Sasol % % The accompanying notes are an integral part of these financial statements. 8 Pzena Emerging Markets Focused Value Fund Schedule of Investments (Continued) August 31, 2014 (Unaudited) % of Shares Fair Value Net Assets COMMON STOCKS – 83.70% (Continued) Taiwan – 9.42% Advanced Semiconductor Engineering, Inc. – ADR $ % Advanced Semiconductor Engineering, Inc. % Compal Electronics, Inc. – GDR (d) % Compal Electronics, Inc. % Hon Hai Precision Industry Co., Ltd – GDR % Hon Hai Precision Industry Co., Ltd % Taiwan Semiconductor Manufacturing Co., Ltd – ADR % Taiwan Semiconductor Manufacturing Co., Ltd % % Thailand – 2.01% Bangkok Bank Public Co., Ltd – NVDR % Turkey – 0.70% Akbank T.A.S. – ADR % Akbank T.A.S. % % United Arab Emirates – 1.70% Abu Dhabi Commercial Bank PJSC % Union National Bank PJSC % % United States – 1.02% Flextronics International, Ltd (a) % Total Common Stocks (Cost $4,047,698) % PARTICIPATORY NOTES – 11.08% (c) India – 3.95% Bank of Baroda % Bank of India (a) % HCL Technologies, Ltd (a) % Hindalco Industries, Ltd % Indian Bank (a) % Punjab National Bank % % Kuwait – 1.01% Agility Public Warehousing Co. K.S.C. % Qatar – 0.73% Industries Qatar Q.S.C. % Republic of Korea – 4.60% Dongbu Insurance Co., Ltd % Hana Financial Group, Inc. % Hyundai Mipo Dockyard Co., Ltd % LG Electronics, Inc. % Samsung Electronics Co., Ltd % % United Arab Emirates – 0.79% Abu Dhabi Commercial Bank PJSC % Union National Bank PJSC (a) % % Total Participatory Notes (Cost $546,871) % The accompanying notes are an integral part of these financial statements. 9 Pzena Emerging Markets Focused Value Fund Schedule of Investments (Continued) August 31, 2014 (Unaudited) % of Shares Fair Value Net Assets SHORT-TERM INVESTMENTS-5.59% Short Term Treasury Portfolio – Institutional Class, 0.01% (b) $ % Total Short-Term Investments (Cost $286,072) % Total Investments (Cost $4,880,641) – 100.37% % Liabilities in Excess of Other Assets – (0.37)% ) )% TOTAL NET ASSETS – 100.00% $ % Percentages are stated as a percent of net assets. ADR American Depository Receipt GDR Global Depository Receipt NVDR Non-voting Depository Receipt PJSC Private Joint Stock Company (a) Non Income Producing (b) Rate shown is the 7-day yield as of August 31, 2014. (c) Participatory notes (“P-notes”) allow an indirect investment in foreign securities without registration in those markets. In addition to normal risks associated with direct investments, P-notes are also subject to counterparty risk. The performance results of P-notes will not exactly replicate the performance of the underlying securities due to transaction costs and other expenses. (d) Illiquid security: a security may be considered illiquid if it lacks a readily available market. As of August 31, 2014 the value of these investments was $53,066 or 1.04% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 10 Pzena Emerging Markets Focused Value Fund Portfolio Diversification August 31, 2014 (Unaudited) % of Value Net Assets COMMON STOCKS Consumer Discretionary $ % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services % Utilities % Total Common Stocks % PARTICIPATORY NOTES Consumer Discretionary % Financials % Industrials % Information Technology % Materials % Total Participatory Notes % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets ) )% Total Net Assets $ % The accompanying notes are an integral part of these financial statements. 11 Pzena Long/Short Value Fund Portfolio Allocation August 31, 2014 (Unaudited) The portfolio’s holdings and allocations are subject to change.The percentages are of total investments on long securities as of August 31, 2014. 12 Pzena Long/Short Value Fund Schedule of Investments August 31, 2014 (Unaudited) % of Shares Fair Value Net Assets COMMON STOCKS – 104.90% Consumer Discretionary – 15.39% Coach, Inc. $ % DIRECTV (a) (d) % Expedia, Inc. (d) % GameStop Corp. (d) % General Motors Co. (d) % Interpublic Group of Companies, Inc. (d) % Lamar Advertising Co. (d) % Morningstar, Inc. (d) % News Corp. (a) (d) % Omnicom Group, Inc. (d) % Staples, Inc. (d) % TRW Automotive Holdings Corp. (a) (d) % % Consumer Staples – 0.51% Bunge, Ltd (b) (d) % Energy – 13.21% Baker Hughes, Inc. (d) % BP PLC – ADR (b) (d) % ExxonMobil Corp. (d) % Murphy Oil Corp. (d) % Rowan Companies PLC (b) % Royal Dutch Shell PLC – ADR (b) (d) % Schlumberger, Ltd (b) (d) % Superior Energy Services, Inc. (d) % % Financials – 28.82% Allied World Assurance Co. (b) (d) % American International Group, Inc. (d) % Assurant, Inc. (d) % Axis Capital Holdings, Ltd (b) % Bank of America Corp. (d) % Citigroup, Inc. (d) % Goldman Sachs Group, Inc. (d) % Invesco, Ltd (b) (d) % JP Morgan Chase & Co. (d) % Legg Mason, Inc. (d) % Metlife, Inc. (d) % Morgan Stanley (d) % PartnerRe, Ltd (b) (d) % PNC Financial Services Group, Inc. (d) % Progressive Corp. (d) % State Street Corp. (d) % UBS AG (b) (d) % Voya Financial, Inc. (d) % Wells Fargo & Co. (d) % % Health Care – 12.56% Abbott Laboratories (d) % Becton, Dickinson & Co. (d) % Cigna Corp. (d) % Covance, Inc. (a) % Gilead Sciences, Inc. (a) (d) % Henry Schein, Inc. (a) % Mallinckrodt Pub Ltd Co. (a) (b) 40 % United Therapeutics Corp. (a) (d) % Waters Corp. (a) (d) % % Industrials – 9.78% Agco Corp. % Owens Corning, Inc. (d) % Parker Hannifin Corp. (d) % Terex Corp. (d) % URS Corp. (d) % % Information Technology – 22.22% Amdocs, Ltd (b) (d) % Arrow Electronics, Inc. (a) % Avnet, Inc. (d) % Check Point Software Technologies, Ltd (a) (b) % Global Payments, Inc. (d) % Hewlett-Packard Co. (d) % Intel Corp. (d) % Jabil Circuit, Inc. % MasterCard, Inc. (d) % The accompanying notes are an integral part of these financial statements. 13 Pzena Long/Short Value Fund Schedule of Investments (Continued) August 31, 2014 (Unaudited) % of Shares Fair Value Net Assets COMMON STOCKS – 104.90% (Continued) Information Technology – 22.22% (Continued) Microsoft Corp. (d) $ % ON Semiconductor Corp. (a) (d) % Oracle Corp. (d) % Synopsys, Inc. (a) (d) % % Materials – 0.85% W.R. Grace & Co. (a) % Utilities – 1.56% Exelon Corp. (d) % Total Common Stocks (Cost $2,491,004) % REITS – 7.43% Financials – 7.43% Camden Property Trust (d) % Digital Realty Trust, Inc. (d) % Equity Residential (d) % Home Properties, Inc. (d) % Hospitality Properties Trust (d) % Total REITS (Cost $171,883) % SHORT-TERM INVESTMENTS – 0.17% Short Term Treasury Portfolio – Institutional Class, 0.01% (c) % Total Short-Term Investments (Cost $4,267) % Total Investments (Cost $2,667,154) – 112.50% % Liabilities in Excess of Other Assets – (12.50)% ) )% TOTAL NET ASSETS – 100.00% $ % Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of August 31, 2014. (d) All or a portion of the security has been pledged in connection with open short securities. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 14 Pzena Long/Short Value Fund Schedule of Securities Sold Short August 31, 2014 (Unaudited) % of Shares Fair Value Net Assets COMMON STOCKS – 53.24% Consumer Discretionary – 11.60% Amazon.com, Inc. (a) 50 $ % Cabelas, Inc. (a) % Dominos Pizza, Inc. % Genuine Parts Co. % Kate Spade & Co. (a) % Las Vegas Sands Corp. % Lions Gate Entertainment Corp. (b) % Lululemon Athletica, Inc. (a) % Norwegian Cruise Line Holdings, Ltd (a) (b) % O’Reilly Automotive, Inc. (a) % Polaris Industries, Inc. 97 % Service Corp Intl % Six Flags Entertainment Corp. % Starbucks Corp. % Tiffany & Co. % Tractor Supply Co. % Ulta Salon, Cosmetics & Fragrance, Inc. (a) % % Consumer Staples – 3.66% Estee Lauder Companies, Inc. % Reynolds American, Inc. % Sprouts Farmers Market, Inc. (a) % United Natural Foods, Inc. (a) % Whole Foods Market, Inc. % % Energy – 2.55% Cabot Oil & Gas Corp. % EQT Corp. % Pioneer Natural Resources Co. 91 % Range Resources Corp. % % Health Care – 8.04% Align Technology, Inc. (a) % Athenahealth, Inc. (a) % BioMarin Pharmaceutical, Inc. (a) % Bristol-Myers Squibb Co. % Brookdale Senior Living, Inc. (a) % Cerner Corp. (a) % Cubist Pharmaceuticals, Inc. (a) % Envision Healthcare Holdings (a) % Perrigo Co. PLC (b) % Regeneron Pharmaceuticals (a) 54 % Team Health Holdings, Inc. (a) % % Industrials – 9.53% A.O. Smith Corp. % Fastenal Co. % Genesee & Wyoming, Inc. (a) % HEICO Corp. % Hertz Global Holdings, Inc. (a) % Hexcel Corp. (a) % IHS, Inc. (a) % Kansas City Southern % Lennox International, Inc. % Pall Corp. % Pentair PLC (b) % Rollins, Inc. % Waste Connections, Inc. % Watsco, Inc. % % Information Technology – 10.46% Concur Technologies, Inc. (a) % CoStar Group, Inc. (a) % EchoStar Corp. (a) % Gartner, Inc. (a) % LinkedIn Corp. (a) 85 % NetSuite, Inc. (a) % Pandora Media, Inc. (a) % Rackspace Hosting, Inc. (a) % Salesforce.com, Inc. (a) % Stratasys Ltd (a) (b) % Tableau Software, Inc. (a) % Twitter, Inc. (a) % VMware, Inc. (a) % Workday, Inc. (a) % Yelp, Inc. (a) % % The accompanying notes are an integral part of these financial statements. 15 Pzena Long/Short Value Fund Schedule of Securities Sold Short (Continued) August 31, 2014 (Unaudited) % of Shares Fair Value Net Assets COMMON STOCKS – 53.24% (Continued) Materials – 5.21% Air Prods & Chems, Inc. $ % Crown Holdings, Inc. (a) % Monsanto Co. % NewMarket Corp. 48 % Nucor Corp. % Valspar Corp. % Vulcan Materials Co. % % Utilities – 2.19% American Water Works Co. Inc. % Calpine Corp. (a) % ITC Holdings Corp. % % Total Common Stocks (Proceeds $1,289,567) % REITS – 4.38% Financials – 4.38% Plum Creek Timber Company, Inc. % Prologis, Inc. % Public Storage % Regency Centers Corp. % SL Green Realty Corp. % Taubman Ctrs, Inc. % Total REITS (Proceeds $106,716) % TOTAL SECURITIES SOLD SHORT (Proceeds $1,396,283) – 57.62% $ % Percentages are stated as a percent of net assets. As of August 31, 2014 securities and cash collateral of $2,044,029 has been pledged in connection with open short securities. (a) Non Income Producing (b) Foreign Issued Security The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 16 Pzena Funds Statements of Assets and Liabilities August 31, 2014 (Unaudited) PZENA PZENA PZENA MID CAP EMERGING MARKETS LONG/SHORT FOCUSED VALUE FOCUSED VALUE VALUE FUND FUND FUND ASSETS: Investments in securities, at value (cost $2,093,582, $4,880,641 and $2,667,154, respectively $ $ $ Foreign currency, at value (cost $0, $15,272 and $0, respectively) — — Cash — — Deposits for short sales — — Receivable for securities sold — — Dividend and interest receivable Receivable for fund shares sold 68 Receivable from Advisor Prepaid expenses Total Assets LIABILITIES: Short securities, at value (proceeds received $0, $0 and $1,396,283 respectively) — — Due from Custodian — — Loan payable — — Dividend payable — — Margin payable — — Payable for securities purchased — — Currency payable — 5 — Distribution fees payable Accrued services fees 89 92 87 Accrued administration and accounting expenses Accrued transfer agent fees and expenses Accrued audit expense Accrued legal fees Accrued custody expenses Accrued compliance fees Accrued printing & mailing expenses Payable to trustees Accrued expenses and other payables Total Liabilities NET ASSETS $ $ $ NET ASSETS CONSIST OF: Capital stock $ $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on investments ) ) Unrealized net appreciation (depreciation) on: Investments Securities sold short — — ) Total Net Assets $ $ $ NET ASSETS Investor Class: Net assets $ $ $ Shares outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share(1) $ $ $ Institutional Class: Net assets $ $ $ Shares outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share(1) $ $ $ A redemption fee of 1.00% is assessed against shares redeemed within 30 days of purchase for the Mid Cap Focused Value Fund and 60 days for the Emerging Markets Focused Value and Long/Short Value Fund. The accompanying notes are an integral part of these financial statements. 17 Pzena Funds Statements of Operations August 31, 2014 (Unaudited) PZENA PZENA PZENA MID CAP EMERGING MARKETS LONG/SHORT FOCUSED VALUE FOCUSED VALUE VALUE FUND FUND FUND INVESTMENT INCOME: Dividend income(1) $ $ $ Interest income 6 10 7 Total investment income EXPENSES: Investment advisory fees (Note 4) Dividend and interest expense on shorts — — Interest expense (Note 8) — — Distribution fees – Investor Class (Note 5) Service fees – Investor Class (Note 6) Administration and accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Federal and state registration fees Audit fees Legal fees Chief Compliance Officer fees and expenses (Note 4) Printing and mailing expense Trustees’ fees and expenses Other expenses Custody fees (Note 4) Total expenses before reimbursement from Advisor Expense reimbursement from Advisor (Note 4) Net expenses NET INVESTMENT INCOME (LOSS) $ ) $ $ ) REALIZED AND UNREALIZED GAINS (LOSSES): Net realized gain (loss) on investments Investments ) Securities sold short — — ) Change in unrealized appreciation (depreciation) on investments Investments Securities sold short — — ) Net gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ $ Net of foreign taxes withheld of $0, $4,937 and $48, respectively. The accompanying notes are an integral part of these financial statements. 18 Pzena Funds Statements of Changes in Net Assets August 31, 2014 (Unaudited) PZENA PZENA PZENA MID CAP EMERGING MARKETS LONG/SHORT FOCUSED VALUE FOCUSED VALUE VALUE FUND FUND FUND Period Ended Period Ended Period Ended August 31, 2014 August 31, 2014 August 31, 2014 (Unaudited) (Unaudited) (Unaudited) OPERATIONS: Net investment income (loss) $ ) $ $ ) Net realized gain (loss) on investments $ ) ) Change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares subscribed – Investor Class Proceeds from shares subscribed – Institutional Class Net increase in net assets derived from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — — — End of period $ $ $ Accumulated net investment income (loss), end of period $ ) $ $ ) CHANGES IN SHARES OUTSTANDING: Shares sold – Investor Class Shares sold – Institutional Class Net increase in shares outstanding The accompanying notes are an integral part of these financial statements. 19 Pzena Funds Statement of Cash Flows August 31, 2014 (Unaudited) Pzena Long/Short Value Fund CASH FLOWS FROM OPERATING ACTIVITIES: Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Purchases of investments ) Purchases to cover securities sold short ) Proceeds from sales of long-term investments Proceeds from securities sold short Purchases of short-term investments, net ) Net realized gain on investments ) Net realized loss on short transactions Change in unrealized appreciation on investments ) Change in unrealized depreciation on short transactions (Increases) decreases in operating assets: Increase in dividends and interest receivable ) Increase in deposits at broker for short sales ) Increase in receivable from Advisor ) Increase in prepaid expenses and other assets ) Increases (decreases) in operating liabilities: Increase in dividends payable on short positions Increase in payable for distribution fees Increase in payable to Trustees Increase in other accrued expenses Net cash used in operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shares sold Increase in loan payable Net cash provided by financing activities Net change in cash CASH: Beginning balance — Ending balance $ SUPPLEMENTAL DISCLOSURES: Cash paid for interest $ Non-cash financing activities – distributions reinvested — Non-cash financing activities – increase in receivable for Fund shares sold Non-cash financing activities – decrease in payable for Fund shares redeemed — The accompanying notes are an integral part of these financial statements. 20 Pzena Mid Cap Focused Value Fund Financial Highlights August 31, 2014 (Unaudited) For a share outstanding throughout the period Investor Class Institutional Class March 31, 2014(1) March 31, 2014(1) through through August 31, 2014 August 31, 2014 (Unaudited) (Unaudited) PER SHARE DATA: Net asset value, beginning of period $ $ Income from investment operations: Net investment income (loss) ) Net realized and unrealized gains on securities Total from investment operations Net asset value, end of period $ $ TOTAL RETURN %(2) %(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets: Before expense reimbursement %(3) %(3) After expense reimbursement %(3) %(3) Ratio of net investment income (loss) to average net assets: Before expense reimbursement )%(3) )%(3) After expense reimbursement )%(3) %(3) Portfolio turnover rate 13
